Title: General Orders, 23 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Orangetown Saturday September 23d 1780
                            Parole Louis
                            Countersigns Guichen Ternay
                            Watchword France
                        
                        For the day Tomorrow
                        Brigadier General Stark
                        Colonel Shreve
                        Lieutenant Colonel Mellen
                        Major Tudor
                        Brigade Major Rice
                        The General offiers, the heads and branches of all the different departments in the Army—the Brigades of
                            Infantry and Corps of Artillery—Horse and foot not brigaded—and the Artificers of the Army are desired to make immediate
                            returns of all Camp Equipage and public property and tools in their possession belonging to the Quarter Master Generals
                            department particularly of public horses saddles bridles Tents and markees the whole to be signed by the principals or the
                            Heads of the branches in the Staff departments. The General officers returns will be signed by themselves.
                        The names of the individuals having horses saddles or bridles in the incorporated Corps are to be mentioned
                            on the back of the returns Those made by the General Staff or others are to specify the persons names that have any of the
                            aforesaid Articles in possession.

                    